United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                 October 25, 2006

                                                            Charles R. Fulbruge III
                              No. 05-11091                          Clerk
                          Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

THOMAS TATMAN,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:98-CR-359-2
                      --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Thomas

Tatman on appeal from the revocation of his term of supervised

release has moved for leave to withdraw and has filed a brief as

is required by Anders v. California, 386 U.S. 738 (1967).         Tatman

has not responded to counsel’s motion.

     Our independent review of the brief filed by counsel and of

the record discloses no nonfrivolous issue for appeal.        Counsel’s

motion for leave to withdraw is GRANTED, counsel is excused




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-11091
                               -2-

from further responsibilities, and the appeal is DISMISSED.

See 5TH CIR. R. 42.2.